Title: To Benjamin Franklin from [Louis-Valentin Goëzmann] de Thurn, [c. 19 November 1783]
From: Goëzmann de Thurn, Louis-Valentin
To: Franklin, Benjamin


          
            [c. November 19, 1783]
          
          
            Memoire
            M. de Thurn, de la Societé Roiale de Metz, issû d’une trés ancienne famille d’Allemagne, Etablie depuis Deux siecles dans la province d’Alsace, aujourd’huy sous la domination de la france, et allie aux meilleures maisons de cette province, réclame la bienveillance et l’appui du ministre plenipotentiaire des Etats-unis de L’Amerique, pour le sucçés du projet qu’il a formé d’aller S’Etablir sous leur domination, avec le Seul Enfant qui lui reste, et d’y transporter toute sa fortune.
            Il est d’un pays, où la culture de la vigne forme une des grandes occupations des gens de la Campagne; mais comme on n’y a trouvé jusqu’à present des débouchés qu’en Suisse, une tres grande quantité de vignerons, dont la subsistence est devenue si difficile dans un pays accablé d’impots, et qui manque de Commerce, se determineroient aisément à le quitter, pour adopter une patrie plus heureuse.
            Il a le désir le plus ardent de Contribuer, suivant tous ses moiens, à la prosperité des Etats-unis en General, et de celle des Colonies en particulier, qui voudra l’adopter.
            Mais pour rassembler ces moiens, et pouvoir offrir aux Etats-unis Sa personne et Sa fortune, il a besoin de L’Entremise et de L’appui de leur ministre plenipotentiaire.
            Il ne jouit quant à present que de 4000 Liv. de pension, dont 2000 sur le trésor Roial, et 2000 sur les fonds des affaires Etrangeres, que M. Le Comte de Vergennes lui a fait accorder dernierement à son retour de Londres.
            
            Mais il a une créance Considerable sur le domaine d’Alsace, pour raison de la quelle, et d’un traitement dont il jouissoit cy-devant sur la finance, il lui a eté promis, de la part du Roi, une indemnité.
            C’est pour l’obtention de cette indemnité qui le mettroit à meme d’offrir aux Etats-unis Des services réelement utiles, en Cooperant de sa fortune à l’avancement de la Culture, de la population, et de L’industrie De la Colonie où il S’Etabliroit, qu’il réclame les secours et l’appui de leur ministre plenipotentiaire auprès de la Cour de france.
            Il Espere que ce ministre s’y prêtera d’autant plus facilement, qu’il ne s’agit que de l’exécution litterale Des titres les plus respectables qui existent parmi les hommes, et des promesses Contenues dans un Bon signé de la main du Roi.
            A L’Effet de quoi il a l’honneur de joindre à ce mémoire une copie Certifiée de celui Sur le quel ce Bon du Roi est intervenu, et qui fera voir au ministre des Etats-unis, que c’est pour avoir secondé leur Cause et leurs interets autant qu’il a Dépendu de lui, Durant le Guerre et dans un pays ennemi, que le Roi lui a fait ces promesses.
            Et afin de manifester dèz à present qu’il n’est occupé que de ce qui peut Contribuer au plus Grand interêt des Etats-unis, il a l’honneur de joindre ici un memoire sur un projet de Commerce de vin, qui peut promettre les plus grands avantages à la Compagnie Ameriquaine qui L’Entreprendroit.
          
        